Citation Nr: 1528928	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-07 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1950 to July 1951.  He died in February 1991.  The appellant is his surviving spouse.      

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

In a March 2014 decision, the Board denied service connection for the cause of the Veteran's death.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Board's decision was vacated pursuant to an April 2015 Joint Motion for Remand (Joint Motion or JMR) on agreement that the Board decision to deny service connection for the cause of the Veteran's death did not properly ensure that reasonable efforts were made to obtain treatment records consistent with prior remand directives.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The April 2015 Joint Motion orders the Board to ask the appellant to provide a signed release so that VA may attempt to obtain treatment records from the private medical facility where the Veteran died, and to advise the appellant that she may, in the alternative, obtain those records and any other records from healthcare providers who treated the Veteran during his lifetime, and provide them to VA; therefore, a remand is needed to effect these actions.

Accordingly, the issue of service connection for the cause of the Veteran's death is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the appellant to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for each private medical provider who treated the Veteran during his lifetime, to include the private medical facility in Florida where he died.  The appellant should also be advised that she may, alternatively, submit the treatment records to VA. 

Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record, to include following the procedures outlined in 38 C.F.R. § 3.159(e).

2.  Thereafter, readjudicate the remanded issue of service connection for the cause of the Veteran's death.  If any benefits sought on appeal remains denied, the appellant and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




